Exhibit 77(c) Matters submitted to a Vote of Security Holders On July 15, 2008, a Special Meeting of Shareholders for ING International Value Fund was held at which the shareholders were asked to approve the appointment of ING Investment Management Co. ("ING IM") as an additional sub-adviser to the Fund and the implementation of an additional sub-advisory agreement for the Fund between ING Investments, LLC, the Fund's investment adviser, and ING IM. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted International Value Fund 1 65,816,825.483 8,384,545.398 5,114,530.878 79,315,901.759 *The Shareholder Meeting for International Value Fund was adjourned to August 15, Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted International Value Fund 1 84,129,954.732 9,099,806.359 6,040,595.816 99,270,356.907 *The
